Case 2:20-cv-00274-JRG Document 58 Filed 06/02/21 Page 1 of 3 PageID #: 1312




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                                §
RFCYBER CORP.,                                  §    Case No. 2:20-cv-00274-JRG
                             Plaintiff,         §    (LEAD CASE)
                                                §
           v.                                   §    JURY TRIAL DEMANDED
                                                §
GOOGLE LLC and GOOGLE PAYMENT                   §
CORP.,                                          §
                                                §
                             Defendants.        §

                                                §
RFCYBER CORP.,                                  §    Case No. 2:20-cv-00335-JRG
                             Plaintiff,         §    (MEMBER CASE)
                                                §
           v.                                   §    JURY TRIAL DEMANDED
                                                §
SAMSUNG ELECTRONICS CO. LTD and                 §
SAMSUNG ELECTRONICS AMERICA,                    §
INC,                                            §
                                                §
                             Defendants.




                                NOTICE OF COMPLIANCE

       Plaintiff RFCyber Corp. hereby notifies the Court that it has complied with the Court’s

Order (Dkt. 45) by serving its Initial and Additional Disclosures upon opposing counsel via

email on June 2, 2001.




                                               1
Case 2:20-cv-00274-JRG Document 58 Filed 06/02/21 Page 2 of 3 PageID #: 1313




                          Respectfully submitted,
Dated: June 2, 2021

                          By: /s/ Vincent J. Rubino, III
                          Alfred R. Fabricant
                          NY Bar No. 2219392
                          Email: ffabricant@fabricantllp.com
                          Peter Lambrianakos
                          NY Bar No. 2894392
                          Email: plambrianakos@fabricantllp.com
                          Vincent J. Rubino, III
                          NY Bar No. 4557435
                          Email: vrubino@fabricantllp.com
                          FABRICANT LLP
                          411 Theodore Fremd Road, Suite 206 South
                          Rye, New York 10580
                          Telephone: (212) 257-5797
                          Facsimile: (212) 257-5796

                          Samuel F. Baxter
                          State Bar No. 01938000
                          Email: sbaxter@mckoolsmith.com
                          Jennifer L. Truelove
                          State Bar No. 24012906
                          Email: jtruelove@mckoolsmith.com
                          MCKOOL SMITH, P.C.
                          104 East Houston Street, Suite 300
                          Marshall, Texas 75670
                          Telephone: (903) 923-9000
                          Facsimile: (903) 923-9099

                          ATTORNEYS FOR PLAINTIFF
                          RFCYBER CORP.




                                       2
Case 2:20-cv-00274-JRG Document 58 Filed 06/02/21 Page 3 of 3 PageID #: 1314




                                CERTIFICATE OF SERVICE

       I certify that all counsel of record who have consented to electronic service are being

served with a copy of this document via the Court’s CM/ECF.

                                             /s/ Vincent J. Rubino, III
                                         By: Vincent J. Rubino, III




                                                3
